      Case: 3:19-cv-00136-WHR Doc #: 29 Filed: 04/21/20 Page: 1 of 1 PAGEID #: 203




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

BROCK SHANK, individually and on behalf            :   Case No. 3:19-cv-136
of a class of all persons and entities similarly   :
situated,                                          :   Judge Rice
                                                   :
                Plaintiff,                         :
                                                   :
vs.                                                :
                                                   :
GIVESURANCE INSURANCE SERVICES,                    :
INC., et al.,                                      :
                                                   :
                Defendants,                        :
                                                   :
vs.                                                :
                                                   :
INFORMA MEDIA, INC.                                :
                                                   :
                Third-Party Defendant.             :

      ORDER GRANTING PLAINTIFF BROCK SHANK’S UNOPPOSED MOTION FOR
                           EXTENSION OF TIME

         Upon the application of Plaintiff Brock Shank, unopposed by Defendants Progressive

Casualty Insurance Company and Progressive West Insurance Company, and for good cause

shown,

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff’s deadline for

filing a memorandum in opposition to Defendants Progressive Casualty Insurance Company’s and

Progressive West Insurance Company’s Motion for Judgment on the Pleadings or, in the

Alternative, Motion to Stay (Doc. 25) is hereby extended up to and including April 28, 2020.

         IT IS SO ORDERED.

                                      /s/ Walter H. Rice (tp - per Judge Rice authorization)
                                        UNITED STATES DISTRICT JUDGE
